Appeal from a *870judgment of Onondaga County Court (Walsh, J.), entered October 3, 2001, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]). Contrary to the contention of defendant, County Court was not required to hold a hearing on his motion to withdraw the guilty plea where, as here, the court afforded defendant a reasonable opportunity to advance his contentions in support of the motion (see People v Rivera, 258 AD2d 426, lv denied 93 NY2d 1005; People v Chrysler, 241 AD2d 975, lv denied 90 NY2d 1010). The court did not abuse its discretion in denying the motion. Defendant knowingly and voluntarily entered into a favorable plea agreement, and his subsequent bare assertions of innocence in support of the motion are insufficient to require vacatur of the plea (see People v Patterson, 295 AD2d 966; People v French, 292 AD2d 813, 814, lv denied 98 NY2d 675). Present — Green, J.P., Hurlbutt, Burns, Gorski and Hayes, JJ.